Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-20 are pending.
Claims 1-2, 4, 7-11 and 15-20 were amended or newly added in the Applicant’s filing on 9/16/2022.
This office action is being issued in response to the Applicant's filing on 9/16/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising: A method to perform a risk-based assessment of a user, the method comprising: receiving a request from a user to perform an action to sell an item on an e- commerce site; retrieving a first risk assessment factor associated with the user; retrieving a second risk assessment factor associated with the action on the item; automatically determining the action is not permitted based on a risk assessment model, the risk assessment model comprising a plurality of factors including at least the first risk assessment factor and the second risk assessment factor; identifying a risk mitigation process from a plurality of risk mitigation processes based on the risk assessment model, a first of the risk mitigation processes being associated with a first type of risk determined by the risk assessment model. a second of the risk mitigation processes being associated with a second type of risk determined by the risk assessment model; receiving risk mitigation data from the user corresponding to the identified risk mitigation process; and in response to receiving the risk mitigation data from the user automatically modifying the plurality of factors used in the risk assessment model.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to mitigate risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea. 
Examiner notes that “mitigating risk” is an identified example of a fundamental economic practice. see MPEP §2106.04 (a)(2)(II)(A).
These limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to perform sales activities which is a commercial or legal interaction, a second category grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Examiner notes that “sales activities or behaviors” is an identified example of a commercial or legal interaction. see MPEP §2106.04 (a)(2)(II)(B).
These limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how identify a risk mitigation process based upon received factors which is a mental process (i.e. observations, evaluations, judgments, and opinions normally performed in the human mind). Accordingly, the claim recites an abstract idea.
Examiner notes that the abstract idea is analogous to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. see Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016).
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a server, processor, a machine-readable storage medium.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-7, 9-14 and 16-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 8 and 15. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	Appropriate correction is requested.

Claim Objections
Claim 2 is objected to because of the following informalities: typographical error/lack of antecedent basis.
Examiner assumes that Claim 2 is supposed to recite “wherein the first risk assessment factor includes a user attribute.”  
Claim 6 is objected to because of the following informalities: typographical error/lack of antecedent basis.
Examiner assumes that Claim 6 is supposed to recite “wherein the first risk assessment factor associated with the user is related to returns.”
Claims 13 and 20 have similar issues.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a method wherein: 
the risk assessment model is a machine learning model comprising a neural network, further comprising feeding training data to the neural network to train the neural network to output a risk assessment level, the neural network adapts by changing estimation of values of internal weights of the neural network used to determine the risk assessment level.

Is the risk assessment model outputting a risk mitigation process (as in Claim 1), a risk assessment level (as implied in Claim 7), or both? 
Examiner notes that the training data is “to train the neural network to output a risk assessment level” and that weights are “used [by the neural network] to determine the risk assessment level” but the method claim does not recite actually outputting or determining the risk assessment level. Does Applicant mean the risk mitigation process which is actually derived from the risk assessment model?
The claim, as written, recites that the neural network receives input (i.e. training data) and that the neural network then performs a function (i.e. changing values) without connecting the two. If the neural network is changing estimation of values of internal weights of the neural network, Examiner assumes that it is changing estimation of values based upon the training data. An alternative interpretation is that two separate and unconnected method steps are being performed.
Does “the neural network adapts by changing estimation of values of internal weights of the neural network used to determine the risk assessment level” mean (1) neural network adapts by changing estimation of values of internal weights of the neural network and those changed values are to be used (in the future) to determine the risk assessment level or (2) neural network adapts by changing estimation of values of internal weights of the neural network used (in the past) to determine the risk assessment level?
Appropriate correction is requested.

Double Patenting
	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/561,866 and US Patent 10,489,853 (formerly application 15/818,126) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Greak (US PG Pub. 2005/0289039).
	Regarding Claim 1, Greak discloses a method to perform a risk-based assessment of a user, the method comprising:
receiving, by a server, a request from a user to perform an action to sell an item on an e-commerce site (auction sites). (see para. 20 and 27);
retrieving, by the server, a first risk assessment factor (user identifier) associated with the user. (see para. 109);
retrieving, by the server, a second risk assessment factor (product identifier) associated with the action on the item. (see para. 134);
automatically determining, by the server, the action is not permitted based on a risk assessment model (risk calculation model), the risk assessment model comprising a plurality of factors including at least the first risk assessment factor (user) and the second risk assessment factor (item). (see para. 131 and 286);
identifying a risk mitigation process (an insurance cost) from a plurality of risk mitigation processes (insurance costs) based on the risk assessment model (risk calculation model), a first of the risk mitigation processes (cost) being associated with a first type of risk (shipping defective products) determined by the risk assessment model (risk calculation model), a second of the risk mitigation processes (cost) being associated with a second type of risk (non-delivery) determined by the risk assessment model (risk calculation model). (see para. 31, 123, 223-226, 253-254 and 285); and
receiving, by the server, risk mitigation data (payment of the fee) from the user corresponding to the identified risk mitigation process (insurance costs). (see para. 253-254).
	Greak does not explicitly teach a method comprising, in response to receiving the risk mitigation data from the user, automatically modifying, by the server, the plurality of factors used in the risk assessment model. 
	However, Greak discloses that user histories are updated concerning details of the transaction. (see para. 33 and 330). Payment of the fee is a detail of the transaction. Greak discloses that user histories are utilized as factors to perform risk assessment (see para. 321-323) and risk assessment is performed via a model (see para. 286).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greak to automatically modify (update) the plurality of factors used in the risk assessment model, which is at least suggested by Greak, thereby ensuring that the factors utilized in the risk assessment model were current and up-to-date.
	Regarding Claims 2-4, Greak discloses a method wherein: 
the first risk assessment factor includes a user attribute (user identifier, such as “book seller). (see para. 128-131);
the user is a seller on a multi-seller electronic marketplace (site with a multitude of sellers). (see para. 7); and
the second risk assessment factor includes a category for the item (category of product listings, such as books or consumer electronics). (see para. 128-131).
Regarding Claims 8-11 and 15-18, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Greak, as applied to Claims 1, 8 and 15 above, and further in view of Wang (US PG Pub. 2001/0049657).
	Regarding Claim 5, Greak does not explicitly teach a method comprising suspending an account of the user, although Greak does teach a method comprising preventing a user from listing of an item (see para. 128-131) and sanctioning a user including limiting user’s access to functionality of the system. (see para. 111).
	Regardless, Wang discloses a method comprising suspending an account of a user (e-Tailer). (see para. 41).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Greak by incorporating the suspension of an account of a user, as disclosed by Wang, as a sanction, thereby preventing further high risk or fraudulent transactions from being performed on the system. 
Regarding Claims 12 and 19, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

	Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greak, as applied to Claims 1, 8 and 15 above, and further in view of Talreja (US Patent 8,280,782).
	Regarding Claim 6, Greak does not teach a method wherein the risk factor associated with the user is related to a number of returns.
	Talreja discloses a method wherein the risk factor associated with the user (seller) is related to the number of returns. (see col. 7, line 64 – col. 8, line 7). 
	It would have been obvious to one of ordinary skill in the art at the time invention was made to have modified Greak to incorporate any risk assessment factors that the inventor deemed appropriate such as the seller’s rating which is related to the number of returns, as disclosed by Talreja, thereby incorporating additional risk assessment factors into the risk assessment calculation.
Regarding Claims 13 and 20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

	Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greak, as applied to Claims 1 and 8 above, and further in view of Ghani (US PG Pub. 2010/0256999).
	Regarding Claim 7, Greak does not explicitly teach a method wherein the risk assessment model is a machine learning model comprising a neural network, further comprising feeding training data to the neural network to train the neural network to output a risk assessment level, the neural network. adapts by changing estimation of values of internal weights of the neural network used to determine the risk assessment level, although Greak does disclose a method wherein the risk assessment (risk calculation) is performed via modeling. (see para. 286).
	Ghani discloses a method wherein the risk assessment model is a machine learning model (machine learning algorithm) comprising a neural network, further comprising feeding training data to the neural network to train the neural network to output a risk assessment level, the neural network. adapts by changing estimation of values of internal weights of the neural network used to determine. the risk assessment level. (see para. 67-68). 
	It would have been obvious to one of ordinary skill in the art at the time invention was made to have modified Greak to incorporate a machine learning model, as disclosed by Ghani, thereby utilizing a standard and conventional computerized methodology to make assessments and predictions.  
Regarding Claim 14, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered.  Some arguments have been rendered moot based upon new references utilized in the current rejection. However, some arguments remain relevant, as they apply to a reference and/or rejection still utilized in the current rejection. Such arguments have been fully considered but are not persuasive and are addressed below.

§101 Rejection
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines.
Specifically, Applicant argues:

First, the Examiner did not consider all of the additional elements that go beyond that alleged abstract concept. Applicant submits that the Examiner’s approach vastly oversimplifies the claim elements, omitting key elements, including specific operations that are performed and how those operations are performed—any or all of which go beyond the Examiner’s alleged abstract concepts. As such, the Examiner’s interpretation is contrary to the warning in Enfish that great caution must be exercised to prevent the judicially-created exceptions from swallowing the general rule that claims directed to one of the statutory categories of invention are eligible for patenting. see Arguments, pp. 7-8.

The Examiner respectfully disagrees.
The only additional elements (i.e. claim elements in addition to the abstract idea) are the computer elements performing the abstract idea such as the server, the processor and the computer readable medium storing the computer instructions. The additional elements (i.e. the computer elements) merely includes instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea which is indicative that the abstract idea is not integrated into a practical application of the abstract idea.
Applicant further argues:
In fact, the claims recite many additional elements that go beyond the Examiner’s alleged abstract concepts, including, for example, as amended, elements pertaining to how to identify a risk mitigation process from a plurality of risk mitigation processes based on the risk assessment model, a first of the risk mitigation processes being associated with a first type of risk determined by the risk assessment model, a second of the risk mitigation processes being associated with a second type of risk determined by the risk assessment model and the receipt of risk mitigation data from the user corresponding to the identified risk mitigation process. see Arguments, p. 8.

The newly added claim elements are not additional elements beyond the judicial exception but rather elements of the judicial exception itself. The additional elements beyond the judicial exception in the claimed invention are the computer elements.
Applicant further argues:
Second, Applicant submits that an evaluation of all of the additional elements that go beyond the alleged abstract concept establishes that the claims at issue are directed to a practical application of any alleged abstract idea. For example, as explained in paragraphs 3-5 of Applicant’s as-filed specification, in “a multi-seller electronic marketplace, a plurality of sellers can list its inventory ... [and a] risk in this environment is generally defined as a financial loss that a party can incur as a result of participation in market activities. Typical main categories of risks taken by the sellers include non-performing buyers, fraudulent buyer activities, returns, and charge-backs.” “Operators of electronic marketplaces attempt to mitigate and minimize risk to all participants in the marketplace.” This technical problem is addressed by a technical solution recited in paragraphs 15 and 16 and the claims: “electronic commerce ... may employ various embodiments of the adaptive risk-based verification system” including a “system and method to perform an adaptive risk-based assessment of a user attempting participation in an electronic marketplace .... The user can be, for example, either a buyer or seller seeking to participate in an on-line auction. Since a certain level of risk to the other party (i.e., from the seller to the buyer or vice versa) or from the user to the on-line auction can occur, some type of verification process and risk assessment of both the user and the items to be sold or bid upon are determined. Once the verification process and risk assessment has been determined, a feedback loop continually updates the system or method to reduce an overall level of risk in the electronic marketplace.” see Arguments, p. 8.

	In DDR Holdings, LLC v. Hotels.com, the U.S. Court of Appeals stated:

As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. see DDR Holdings, LLC v. Hotels.com, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014).

In the instant case, the problem that the claimed invention is designed to overcome, “to mitigate and minimize risk to all participants in the marketplace”, is not a problem specifically arising from the realm of computers. This problem is a standard business problem that exists outside the realm of computers and existed before the age of computers. 
Additionally, the claimed solution is not necessarily rooted in a computer technology, as the method could be performed without computer technology with a human being performing the functions currently assigned to a computer in the claimed invention.
Applicant also argues:
Thus, the recitation in each of the independent claims at issue of “identifying a risk mitigation process from a plurality of risk mitigation processes based on the risk assessment model, a first of the risk mitigation processes being associated with a first type of risk determined by the risk assessment model, a second of the risk mitigation processes being associated with a second type of risk determined by the risk assessment model” provides a more secure and lower risk system, which constitutes an improvement to the functioning of a computer in accordance with MPEP 2106.04 (d)(I) and 2106.05(a). See also, e.g. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336- 37, 118 USPQ2d 1684, 1689-90 (Fed. Cir. 2016), finding claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea. see Arguments, pp. 8-9.

The Examiner respectfully disagrees.
The court in Electric Power Group LLC v. Alstom SA (Fed. Cir. 2016) stated:
The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 U.S. App. LEXIS 11687, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. see Electric Power Group LLC v. Alstom SA, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) – emphasis added.

The claimed invention is not an improvement to computer technology or computer functionality. Rather, the claimed invention is applying a computer’s existing capabilities to implement a particular abstract idea. As in Electric Power Group, the focus of the claimed invention is not on an improvement in computers as tools but on improving an abstract idea (i.e. risk mitigation) that use computers as tools.
Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 §101 Guidelines. see Arguments, pp. 9-10.
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As an illustrative example, Claim 1 recites:
receiving, by a server, a request from a user to perform an action to sell an item on an e-commerce site;
Receiving data (i.e. a request) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

retrieving, by the server, a first risk assessment factor associated with the user;
retrieving, by the server, a second risk assessment factor associated with the action on the item;

	Retrieving information (i.e. factors) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. a factor associated with the user and a factor associated with the action) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

automatically determining, by the server, the action is not permitted based on a risk assessment model, the risk assessment model comprising a plurality of factors including at least the first risk assessment factor and the second risk assessment factor;

Performing repetitive calculations (i.e. determinations) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

identifying a risk mitigation process from a plurality of risk mitigation processes based on the risk assessment model, a first of the risk mitigation processes being associated with a first type of risk determined by the risk assessment model. a second of the risk mitigation processes being associated with a second type of risk determined by the risk assessment model;

Retrieving information (i.e. a risk mitigation process) from memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, selecting a particular data source or type of data (i.e. one risk mitigation process from among a plurality of risk mitigation processes) to be manipulated is insignificant extra-solution activity. see MPEP §2106.05(g).

receiving, by the server, risk mitigation data from the user corresponding to the identified risk mitigation process, and

Receiving data (i.e. a risk mitigation data) over a network is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). Additionally, mere data gathering is insignificant extra-solution activity. see MPEP §2106.05(g).

in response to receiving the risk mitigation data from the user, automatically modifying, by the server, the plurality of factors used in the risk assessment model.

	Storing information (i.e. risk mitigation data) in memory is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II). 
	The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.
	Applicant also did not apply the required analysis under the 2019 §101 Guidelines to the dependent claims. see Arguments, pp. 10-11.
 	The Examiner respectfully disagrees.
	Claims 2-6 have no additional elements beyond the abstract idea. Claims 2-6 further define the abstract idea recited in Claim 1.
	Claim 7 contains two additional elements beyond the abstract idea. A machine learning model and a neural network, computer elements performing functions analogous to a human being in a mental process. 
	The machine learning model and the neural network are being utilized in their ordinary and standard capacity to perform the abstract idea. As stated in the MPEP  “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” see MPEP §2106.05 (f) (2). 
	There is no evidence or suggestion in the claims or the specification that the claimed invention satisfies any of the identified considerations indicative that an additional element (or combination of elements) have integrated the exception into a practical application.
	All argument(s) and/or rationale(s) set forth above with respect to earlier addressed claim(s), Claim(s) 2-7, are hereby incorporated and/or reapplied so as to apply to Claim(s) 9-14 and 16-20 where applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason M. Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 8, 2022